IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2645 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 1 DB 2019
                                :
           v.                   :             Attorney Registration No. 84864
                                :
RICHARD P. KIMMINS,             :             (Allegheny County)
                                :
                Respondent      :


                                         ORDER

PER CURIAM
       AND NOW, this 3rd day of September, 2019, upon consideration of the Certificate

of Admission of Disability by Richard P. Kimmins, he is immediately transferred to inactive

status for an indefinite period and until further Order of the Court. See Pa.R.D.E. 301(e).

He shall comply with all the provisions of Pa.R.D.E. 217.

       All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.